EMPLOYMENT AGREEMENT


 
THIS AGREEMENT (“Agreement”) is by and between the Company (as defined below)
and Thomas H. Holcom, Jr. (the “Executive”).
 
 
WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such employment upon the terms and conditions set forth in this
Agreement, for the period beginning on November 29, 2010 (the “Effective Date”)
and ending on the date as provided for in Section 3 hereof (the “Employment
Period”);
 
 
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
1.           Definitions.  The following terms used in this Agreement shall have
the following meanings:
 
 
(a)           “Base Salary” shall mean the annual compensation (excluding
Incentive Compensation as defined in (i) of this Section 1 and other benefits)
payable or paid to the Executive pursuant to Section 4(a) of this Agreement.
 
 
(b)           “Board” means the board of directors of the Parent (as defined
below).
 
(c)           “Cause” shall include the following, as determined by a good faith
finding by the Board or the Executive’s Supervisor:
 
(i)           Executive has committed any act or omission involving dishonesty
or fraud with respect to the Company, its affiliates or subsidiaries, or any of
their respective customers, suppliers or other business relationships;
 
 
(ii)           Any conduct by Executive causing the Company, its affiliates,
and/or any of its subsidiaries substantial public disgrace or disrepute;
 
 
(iii)           Executive’s willful violation of federal or state banking laws
or regulations or a final cease-and-desist order;
 
 
(iv)           Executive’s refusal to perform a duly authorized directive of the
Board or the Executive’s Supervisor;
 
 
(v)           Executive’s breach of fiduciary duty involving personal profit,
gross negligence or willful misconduct with respect to the Company, its
affiliates or subsidiaries;
 
 
(vi)           Executive’s incompetence or intentional failure to perform stated
duties or incompetence
 
 
(vii)           the Executive’s willful violation of any law, rule or regulation
(other than traffic violations or similar offenses) that could adversely affect
the Company,  its subsidiaries or affiliates, or could adversely affect the
Executive’s ability to perform the duties required under this Agreement;
 
 
(viii)           Executive’s willful misconduct or violation of the Company Code
of Conduct or policies; or
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ix)           Any material breach of any provision of this Agreement that
continues for a period of fifteen (15) days after written notice of such
material breach is given to Executive by the Company or the Board.
 
 
(d)           “Change of Control” will occur for purposes of this Agreement if:
 
 
(i)           any person (or persons acting in concert), partnership,
corporation, or other entity (but not including Alfa Mutual Insurance Company or
Alfa Mutual Fire Insurance Company or their affiliates, collectively the “Alfa
Group”) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act) of securities of the Parent representing more than
24.9% of the combined voting power of the Parent’s then-outstanding securities;
 
 
(ii)           the Company, or its Parent, is a party to a merger,
consolidation, sale of assets or other reorganization, or a proxy contest, as a
consequence of which members of the Board of the Company or the Parent, as
applicable in office immediately prior to such transaction or event constitute
less than a majority of such Board thereafter;
 
 
(iii)           any transaction in which the Alfa Group, in the aggregate,
consummates a transaction whereby it owns, controls, or holds with the power to
vote more than 50.0% of any class of voting securities of the Parent;
 
 
(iv)           individuals who, at the date hereof, constitute the Board (the
“Continuing Directors”) cease for any reason to constitute a majority thereof,
provided, however, that any Director who is not in office at the date hereof but
whose election by the Board or whose nomination for election by the Parent’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the date hereof or whose election
or nomination for election was previously so approved shall be deemed to be a
Continuing Director for purposes of this Agreement;
 
 
(v)           the occurrence of any other event or circumstance that is not
covered by (i) through (iv) above which the Board determines affects control of
the Company or the Parent and, in order to implement the purposes of this
Agreement as set forth above, adopts a resolution that such event or
circumstance constitutes a Change in Control for the purposes of this Agreement;
or
 
 
(vi)           notwithstanding the foregoing provisions of the above paragraph,
a Change of Control will not be deemed to have occurred if the initiation of any
of the events described in paragraph (v) is by or with the concurrence of the
Parent (acting by its Continuing Directors), nor shall a Change of Control be
deemed to have occurred solely because of: (A) the acquisition of securities of
the Parent by an employment benefit plan maintained by the Parent for its
employees, or (B) the occurrence of a leveraged buy-out or re-capitalization of
the Parent in which the Executive participates as an equity investor so long as
the Executive’s existing stock options are converted to equity or replacement
options on a basis no less favorable than that generally adopted for other
senior executives of the Company or the Parent.
 
 
(e)           “Company” shall mean MidCountry Financial Corp. (the “Parent”),
Pioneer Services, a division of MidCountry Bank (“MidCountry”) and Pioneer
Financial Services, Inc. and its subsidiaries (“Pioneer”) collectively except in
those instances where it is stated otherwise or the context dictates that it
should be either Parent, MidCountry or Pioneer, individually.  Determination as
to whether a particular instance should be Parent, MidCountry or Pioneer shall
be made by the Board.
 
 
(f)           "Disability" shall mean the inability of the Executive to perform
the material aspects of the Executive’s duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than ninety
(90) consecutive days, as determined by an independent physician selected with
the approval of the Company and the Executive.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           “Executive’s Supervisor” shall mean the President and Chief
Executive Officer of the Parent.
 
 
(h)           “Executive’s Total Compensation” shall mean the annual average of
the Executive’s Base Salary plus Incentive Compensation paid to the Executive
during the immediately preceding three (3) years, or if employed for less than
three (3) years, during the number of years employed.
 
 
(i)           “Good Reason” shall mean:
 
 
(i)           any material breach of this Agreement by the Company (including
the failure of the Company to comply with Sections 2, 3, 4, 5 or 6 of this
Agreement);
 
 
(ii)           any reduction in Executive’s Base Salary as provided in this
Agreement as the same may be increased from time to time; provided, however, a
reduction in Executive’s Base Salary shall not constitute a Good Reason if such
reduction is made in connection with  salary reductions for similar groups of
employees due to challenging economic conditions.
 
 
(iii)           the Company’s requiring the Executive to be based anywhere other
than within 50 miles of (i) the Executive’s office as specified in Section 3(c)
and (ii) the Executive’s principal residence (unless such relocation results in
Executive being based fewer than 50 miles from the Executive’s home residence)
without the consent of Executive, except for requirements of temporary travel on
the Company’s business;
 
 
(iv)           any material and adverse change in the status, responsibilities
or prerequisites of the Executive;
 
 
(v)           the failure of the Company to assign this Agreement to a successor
in interest or the failure of the successor in interest to explicitly assume and
agree to be bound by this Agreement.
 
 
(j)           “Incentive Compensation” shall mean that compensation payable or
paid to the Executive pursuant to Section 4(b) of this Agreement.
 
 
(k)           “Restricted Period” shall mean the period commencing on the
Effective Date and ending on the second anniversary of the Termination Date.
 
 
(l)           “Termination Date” shall mean the date the Employment Period is
terminated.
 
 
(m)           “Severance Amount” shall have the meaning provided in Section 7(i)
of this Agreement.
 
 
2.           Position.  The Company agrees to employ the Executive, and the
Executive agrees to accept such employment, as Chief Strategy Officer of the
Parent, Chief Executive Officer of Pioneer and Chief Executive Officer of
MidCountry for the period stated in Section 3(a) hereof and upon the other terms
and conditions herein provided.  The Executive agrees to perform faithfully such
services as are reasonably consistent with the Executive’s positions and shall
from time to time be assigned to the Executive by the Board or the Executive’s
Supervisor in a trustworthy and businesslike manner for the purpose of advancing
the interests of the Company.  At all times, the Executive shall manage and
conduct the business of the Company in accordance with the policies established
by the Board, and in compliance with applicable regulations promulgated by any
regulatory agency having authority over the Company.  Responsibility for the
supervision of the Executive shall rest with the Executive’s Supervisor, who
shall review the Executive’s performance at least annually.  The Board or the
Executive’s Supervisor shall also have the authority to terminate the Executive,
subject to the provisions of this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Term and Duties.
 
 
(a)           Term of Employment. This Agreement and the period of the
Executive’s employment under this Agreement shall be deemed to have commenced as
of the Effective Date and shall continue for a period of twelve (12) full
calendar months thereafter, unless earlier terminated pursuant to this Agreement
or unless the Executive dies or becomes Disabled before the end of such period,
in which case the period of employment shall be deemed to continue until the end
of the month of such death or Disability. After the initial term of this
agreement and prior to each anniversary of the Effective Date, this Agreement
and the Executive’s term of employment shall be reviewed by the Board.  The
Board has the authority to extend this Agreement for an additional twelve (12)
month period, unless the Executive on the one hand, or the Company on the other
hand, shall give written notice to the other, at least 90 days prior to the
applicable anniversary of the Effective Date, that the Executive’s term of
employment hereunder shall not be extended, which notice may be waived by the
Executive or the Company.  Notwithstanding the foregoing, the Company and the
Executive agree that the Executive is an “at will” employee, subject only to the
contractual rights upon termination set forth herein.
 
 
(b)           Performance of Duties.  During the Employment Period, except for
periods of illness, disability, reasonable vacation periods (which shall be not
less than five (5) weeks per year), and reasonable leaves of absence, the
Executive shall devote his or her best efforts and substantially all of his or
her business time, attention, skill, and efforts to the faithful performance of
his or her duties hereunder.  Notwithstanding the foregoing duties, the
Executive shall be permitted to engage in activities that are not inconsistent
with or otherwise interfere with the Executive’s duties under this Agreement or
that would result in a breach by the Executive of his or her obligations
hereunder, including activities in connection with personal investments,
community affairs and service on boards, where such service is not otherwise
impermissible or does not constitute a conflict of interest.
 
 
(c)           Office of the Executive.  The office of the Executive shall be
located at the Company’s corporate offices or one of its affiliates or
subsidiaries in Kansas City, Missouri or as agreed upon by the Executive and the
Executive’s Supervisor.
 
 
4.           Compensation.
 
 
(a)           Salary.  Subject to the provisions of Sections 6 and 7 of this
Agreement, the Company shall pay the Executive an initial Base Salary of
$315,000.00. Such initial Base Salary, or any increased Base Salary, shall be
payable in substantially equal installments in accordance with the Company’s
normal pay practices, but not less frequently than monthly.  The Executive’s
Base Salary shall be reviewed and approved at least annually by the Executive’s
Supervisor.
 
 
(b)           Incentive Compensation.  During the term of this Agreement and in
addition to the Executive’s Base Salary, the Executive shall be entitled to such
additional annual Incentive Compensation as may be awarded and payable annually
from time to time, in its discretion, by the Board or its Compensation Committee
(the “Compensation Committee”), and such Incentive Compensation may be up to
ninety (90) percent of the Executive’s Base Salary.  The Executive’s Incentive
Compensation shall be reviewed and approved at least annually by the Board or
the Compensation Committee.  The Executive shall only be eligible to receive
Incentive Compensation at the end of a fiscal year if the Executive is employed
by the Company at the end of the fiscal year.
 
 
(c)           Non-qualified Deferred Compensation Plan.  The Executive may defer
all or part of his or her annual Incentive Compensation payment in accordance
with the Parent Non-Qualified Deferred Compensation Plan.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Reimbursement of Expenses.  The Company will reimburse the
Executive for all reasonable travel and other expenses incurred by the Executive
in connection with the performance of the Executive’s obligations and duties
that are performed in compliance with the terms of this Agreement.  The
Executive shall comply with any limitations and reporting requirements with
respect to expenses as may be provided in the applicable policies of the
Company.
 
 
(e)           Automobile.  The Company shall pay the Executive a monthly
automobile allowance at the applicable rate as outlined in the Company Auto
Allowance Policy and approved by the Executive’s Supervisor.
 
 
5.           Participation in Benefit Plans.
 
 
(a)           Incentive, Savings, and Retirement Plans.  During the term of this
Agreement, and subject to the provisions of such plans, the Executive shall be
entitled to participate in all incentive, stock option or warrant, savings, and
retirement plans, pension or profit-sharing plans, practices, policies, and
programs applicable generally to senior executive officers of the Company or the
Parent.
 
 
(b)           Life Insurance.  During the term of this Agreement, the Parent
will provide term life insurance for the Executive in a total amount equal to
one million ($1,000,000) dollars. The Executive will receive a three hundred
fifty thousand ($350,000) dollar term life insurance policy through the Parent
group life insurance provider.  In addition, the Company will pay the premiums
for an individual term life insurance policy in the amount of six hundred fifty
thousand ($650,000) dollars on behalf of the Executive, subject to underwriting
guidelines by a third party insurance company. The Executive will designate his
or her own beneficiary. Executive agrees to perform all reasonable and necessary
actions requested of such Executive, by either the Parent or the third party
insurance company selected by the Parent, to assist the Parent in obtaining such
life insurance policies, including cooperating in any medical or other
examination and executing and delivering any applications or other instruments
in writing as may be reasonably necessary to obtain and constitute such
insurance.
 
 
(c)           Annual Physical Examination.   The Company will pay up to one
thousand ($1,000) dollars annually for out of pocket expenses incurred by the
Executive for preventative care above and beyond what is covered for
preventative care by the Parent medical plan. Claims should first be submitted
through the health insurance provider, if applicable, and the company will
reimburse expenses above and beyond the plan coverage amounts, up to a maximum
of one thousand ($1,000) dollars per calendar year.
 
 
(d)           Other Benefits.  The Executive and/or the Executive’s dependents,
as the case may be, may be entitled to participate in all compensation or
employee benefit plans or programs and receive all benefits and perquisites for
which senior executive employees of the Company or the Parent are eligible under
any plan or program now existing or later established by the Company or the
Parent, including but not limited to, health and welfare benefits and disability
benefits.
 
 
(e)           Amendment or Termination of Benefits. Nothing in this Agreement
will preclude the Company from amending or terminating any of the plans or
programs applicable to salaried employees or senior executive employees as long
as such amendment or termination is applicable to all salaried employees or all
senior executive employees, as the case may be.
 
 
6.           Benefits Payable Upon Disability.
 
 
(a)           Disability Benefits.  In the event of the Disability of the
Executive, the Company shall continue to pay the Executive one hundred percent
(100%) of the Executive’s then current Base Salary pursuant to Section 4(a)
during the first twelve (12) months of a continuous period of Disability.  It is
provided, however, that in the event the Executive is disabled for a continuous
period exceeding twelve (12) months, the Company may, at its election, terminate
this Agreement, in which event, payment of the Executive’s Base Salary shall
cease, and the Executive shall be entitled to no further payments, however the
Executive will be eligible to apply for disability benefits under the Parent’s
group plan.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Disability Benefit Offset.  Any amounts payable under Section 6(a)
hereof shall be reduced by any amounts paid to the Executive under any other
disability program or policy of insurance maintained by the Parent.
 
 
7.           Severance.
 
 
(a)           Termination by Company without Cause/No Change of
Control.  Subject to the requirements of paragraphs 7(f) and (h) below, if the
Employment Period is terminated by the Company without Cause and not within one
(1) year immediately following a Change of Control or within six (6) months
immediately prior to such Change of Control, the Executive shall be entitled to
receive severance pay equal to the greater of either (i) the Executive’s Total
Compensation for a twelve (12) month period; or (ii) the Executive’s Total
Compensation prorated for the remaining term of employment under this Agreement,
paid to the Executive, or in the event of the Executive’s subsequent death, to
the Executive’s designated beneficiary or beneficiaries, or to the Executive’s
estate, as the case may be, pro rata over the twelve (12) month period from and
after the Termination Date in accordance with the Company’s general payroll
practices (it being agreed that the Company may keep Executive on its payroll
solely for purposes of satisfying its obligations pursuant to this paragraph
7(a) until expiration of such 12-month period).
 
 
(b)           Termination by Company without Cause/Change of Control.  Subject
to the requirements of paragraph 7(f) and (h) below, if the Employment Period is
terminated by the Company without Cause and within one (1) year immediately
following a Change of Control or within six (6) months immediately prior to such
Change of Control, then Executive shall be entitled to receive severance pay
equal to two (2) times the Executive’s Total Compensation paid in a lump sum to
the Executive, or in the event of the Executive’s subsequent death, to the
Executive’s designated beneficiary or beneficiaries, or to the Executive’s
estate, as the case may be, within 60 days following the Termination
Date.  Notwithstanding the foregoing provisions of the above paragraph, if there
is a Change of Control and the Executive’s employment with the Company is not
terminated by the Company, the Executive will not be entitled to any severance
payments.
 
 
(c)           Termination by Executive for Good Reason.  Subject to the
requirements of paragraphs 7(f) and (h) below, if the Executive terminates his
or her employment under this Agreement for Good Reason, then the Company shall
pay to the Executive a severance payment equal to the greater of either (i) the
Executive’s Total Compensation for a twelve (12) month period; or (ii) the
Executive’s Total Compensation prorated for the remaining term of employment
under this Agreement, paid to the Executive, or in the event of the Executive’s
subsequent death, to the Executive’s designated beneficiary or beneficiaries, or
to the Executive’s estate, as the case may be, pro rata over the twelve (12)
month period from and after the Termination Date in accordance with the
Company’s general payroll practices (it being agreed that the Company may keep
Executive on its payroll solely for purposes of satisfying its obligations
pursuant to this paragraph 7(c) until expiration of such 12-month period).
 
 
(d)           Other Termination.  In the event the Employment Period is
terminated (i) by the Company for Cause or by Executive without Good Reason, or
(ii) due to the death or Disability of Executive, Executive shall not be
entitled to any severance payments, and all of Executive’s benefits shall cease
to be effective immediately as of the Termination Date (except as required by
law or as otherwise set forth herein).  In the event that the Executive’s
employment is terminated pursuant to paragraphs 7 (a) (b) or (c) above, then the
Company shall pay the Executive an additional amount equal to (i) the
Executive’s cost, not including dependents, of COBRA health continuation
coverage for up to six months; or (ii) if the Executive is not a participant in
the Parent’s health plan, the cost of the Executive’s coverage, not including
dependents, in the plan in which the Executive  is a participant, for up to six
months.
 
 
(e)           Other Benefits.  Except: (i) as required by law, (ii) as
specifically provided for in this Section 7, (iii) for the payment of earned but
unpaid Base Salary through the Termination Date, (iv) for the payment of any
earned but unpaid Incentive Compensation, and (v) for the payment of any accrued
and unused vacation pay up to a maximum of 160 hours, the Company’s obligation
to make any payments or provide any other benefits hereunder shall terminate
automatically as of the Termination Date.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           Termination of Severance.  If Executive breaches any of the
provisions of Sections 8, 9 and 10 hereof, the Company shall no longer be
obligated to make any payments pursuant to this Section 7.
 
 
(g)           Reversal of Determination.  If matters that would have formed the
basis for termination for Cause during the Employment Period become known to the
Company at any time during the one (1) year period following the Termination
Date, then the Company may, by delivery of written notice to Executive, treat
such termination as being for Cause, in which case, Executive shall be entitled
to receive only such amounts specified in Section 7(d).  Executive may initiate
an arbitration proceeding pursuant to Section 23 challenging whether grounds for
termination for Cause would have existed during the Employment Period.  If the
arbitrator determines grounds did exist, then any amounts remitted to Executive
in excess of the amounts specified in Section 7(d) prior to the date the Board
or the Executive’s Supervisor has actual knowledge of the matters constituting
Cause shall be repaid to the Company by Executive within thirty (30) business
days after written demand thereof by the Company.
 
 
(h)           Requirement of Release in Exchange for Severance.  The Company’s
obligations, and Executive’s rights, regarding severance under this Section 7
shall be subject to the execution and delivery by Executive and the Company of a
complete mutual release in favor of Executive, the Company, their respective
Affiliates, and their respective officers, directors, employees, principals and
attorneys, in form and substance satisfactory to the Executive and the
Company.  The Company shall provide the release described in the preceding
sentence (the “Release”) to the Executive within ten (10) Business Days after
the Executive’s separation from service.  To the extent any portion of the
severance payments described in Section 7 that are payable in accordance with
the Company’s general payroll practices are subject to Internal Revenue Code
Section 409A (“Section 409A”), such payments (or portions thereof) shall
commence sixty (60) days after the Executive’s separation from service and
continue for a twelve (12) month period, subject to the execution and delivery
of the Release.  Any payment that would otherwise be payable on a date prior to
the date on which the Release is executed by Executive and delivered to the
Company shall be forfeited to the extent required for compliance with Section
409A.
 
 
(i)           Limits on Payments.  In no event shall the payments described in
this Section 7 exceed the amount permitted to be deducted by the Company under
Section 280G of the Internal Revenue Code, as amended, or any successor thereof
and the regulations and rulings thereunder (“Section 280G”).  Therefore, with
respect to the payment(s) described in this Section 7 (the “Severance Amount”)
only, if the aggregate present value (determined as of the date of the Change of
Control in accordance with the provisions of Section 280G,) of the Severance
Amount would result in a parachute payment (as determined under Section 280G),
then the Severance Amount shall not be greater than an amount equal to 2.99
multiplied by the Executive’s base amount (as determined under Section 280G) for
the base period (as determined under Section 280G).  In the event the Severance
Amount is required to be reduced pursuant to this Section 7(i), the Executive
shall be entitled to determine which portions of the Severance Amount are to be
reduced so that the Severance Amount satisfies the limit set forth in the
preceding sentence.  Should the Executive be assessed any excise tax as a result
of any payment of the Severance Amount that is not deemed a parachute payment
under Section 280G, the Company shall pay all such assessed excise taxes, but
shall pay no other taxes assessed against the Executive as a result of the
payment of the Severance Amount.
 
 
 
7

--------------------------------------------------------------------------------

 
 
8.           Confidential Information.
 
 
(a)           The Executive acknowledges that the information, observations and
data (including trade secrets) obtained by him or her while employed by, or
associated with, the Company concerning the business or affairs of the Company
and/or its subsidiaries or affiliates  (collectively “Confidential Information”)
are valuable, special and unique assets of the Company.  Confidential
Information will be interpreted as broadly as possible to include all
confidential information of any sort (whether merely remembered or embodied in a
tangible or intangible form) that is related to the Company’s and its
subsidiaries’ and affiliates’ current or potential businesses.  Confidential
Information includes, without specific limitation, the confidential information,
observations and data obtained by the Executive during the course of his or her
employment concerning the business and affairs of the Company and its affiliates
and information concerning acquisition opportunities in or reasonably related to
the Company’s and its affiliates businesses or industries of which the Executive
becomes aware during the Employment Period.  Therefore, the Executive agrees
that he or she shall not, during his or her employment with the Company, or
during the Restricted Period, disclose to any unauthorized person or use for any
person’s account (other than the Company’s account) such Confidential
Information without the Company’s prior written consent, unless and to the
extent that any Confidential Information (i) becomes known to and available for
use by the public other than as a result of the Executive’s acts or omissions to
act; (ii) was or becomes available to the Executive on a non-confidential basis
from a third party, that, to the Executive’s knowledge, was not and is not in
violation of any obligation of confidentiality owed to the Company or otherwise
prohibited from transmitting the information to the Executive by a contractual,
legal or fiduciary duty, (iii) was known by the Executive prior to employment
with the Company, or (iv) is required to be disclosed pursuant to any applicable
law or court order (provided that the Executive shall give prompt advance
written notice of such requirement to the Company to enable the Company to seek
an appropriate protective order or confidential treatment).  Nothing in this
Section 8(a) is intended to prevent the Executive from using or disclosing
Confidential Information in the performance of the Executive’s duties on behalf
of the Company.  The Executive agrees to deliver to the Company at the
termination of the Employment Period, or at any time the Company may reasonably
request in writing within twelve (12) months from the Termination Date, all
memoranda, notes, plans, records, reports, studies and other documents, whether
in paper or electronic form (and copies thereof), relating to the business of
the Company (including, without limitation, all Confidential Information or Work
Product (as defined below) that he or she may then possess or have under his or
her control.  The Executive agrees to give the Company reasonable access to and
to allow the Company to inspect any computer or electronic device (including the
right to copy Company information contained therein) that the Company reasonably
believes contains Confidential Information, regardless of whether such computer
or device is owned by the Company.  However, the Executive may require that any
access or inspection by the Company with respect to a computer or electronic
device that is not owned by the Company be performed by a mutually agreed to
independent third party who agrees in writing, in a form reasonably acceptable
to the Company and the Executive, to not disclose (whether to the Company or
otherwise) or use any confidential information of the Executive.
 
 
(b)           The Executive shall not use or disclose any confidential
information or trade secrets, if any, of any former employers or any other
person to whom the Executive has an obligation of confidentiality, and shall not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom the Executive has
an obligation of confidentiality unless consented to in writing by the former
employer or person.  The Executive shall use in the performance of his duties
only information that is (i) generally known and used by persons with training
and experience comparable to the Executive’s and that is (ii) common knowledge
in the industry or (iii) is otherwise legally in the public domain,
(iv) otherwise provided or developed by the Company, (v) otherwise usable by the
Executive without violation or breach of any law, rule, regulation or any
agreement with any other person, or (vi) in the case of materials, property or
information belonging to any former employer or other person to whom the
Executive has an obligation of confidentiality, approved for such use in writing
by such former employer or person.  If at any time during his or her employment
with the Company, the Executive believes he or she is being asked to engage in
work that will, or will be likely to, jeopardize any confidentiality or other
obligations the Executive may have to former employers, the Executive shall
immediately advise the Executive’s Supervisor so that the Executive’s duties can
be modified appropriately.
 
 
 
8

--------------------------------------------------------------------------------

 
 
9.           Company’s Ownership of Intellectual Property.  The Executive hereby
assigns to the Company all right, title, and interest to all patents and patent
applications, all inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports and all similar or related information (in
each case whether or not patentable), all copyrights and copyrightable works,
all trade secrets, confidential information and know-how, and all other
intellectual property rights that (a) are conceived, reduced to practice,
developed or made by the Executive while employed by the Company and (b) either
that (i) relate to the Company’s actual or anticipated business, research and
development or existing or future products or services, or (ii) are conceived,
reduced to practice, developed or made using any of the equipment, supplies,
facilities, assets or resources of the Company (including, but not limited to,
any intellectual property rights) (collectively “Work Product”).  The Executive
shall promptly disclose such Work Product to the Company and perform, at the
expense of the Company, all actions reasonably requested by the
Company  (whether during or after the Employment Period) to establish and
confirm the Company’s ownership (including, without limitation, the execution of
assignments, consents, powers of attorney, applications and other instruments
reasonably requested by the Company).
 
 
10.           Non-Solicitation.  During the Restricted Period, the Executive
shall not:  (i) induce or attempt to induce any employee of the Company to leave
the employ of the Company or in any way interfere with the relationship between
the Company and any employee thereof (other than through general advertisements
for employment not specifically directed at employees of the Company), (ii)
solicit to hire (other than through general advertisements for employment not
specifically directed at employees of the Company) or hire any person who was an
employee of the Company at any time during the six (6) month period prior to the
Termination Date or (iii) induce or attempt to induce any person the Executive
knows is a customer, developer, client, member, supplier, licensee, licensor,
franchisee or other business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any such
customer, developer, client, member, supplier, licensee, licensor, franchisee or
business relation of the Company (including, without limitation, making any
negative statements or communications about the Company or any of its respective
officers, directors, products or services).
 
 
11.           Enforcement.  If at the time of enforcement of any of Sections 8,
9, or 10, a court of competent jurisdiction or an arbitrator shall hold that the
duration, scope, or area restrictions stated therein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope, or area reasonable under such circumstances shall be substituted for the
stated duration, scope, or area and that the court or arbitrator shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope, and area permitted by law.  The Executive expressly acknowledges and
agrees that the restrictions contained herein are reasonable in terms of
duration, scope, and area restrictions and are necessary to protect the
Confidential Information and the goodwill of the businesses of the Company, and
the Executive agrees not to challenge the validity or enforceability of the
restrictions contained herein.  The parties hereto agree that money damages
would not be an adequate remedy for any breach of this Agreement.  Therefore, in
the event of a breach or threatened breach of this Agreement, the Company or
their respective successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce
or prevent any violations of the provisions hereof (without posting a bond or
other security).  In addition, in the event of a breach or violation by the
Executive of any of Sections 8, 9, or 10, the Restricted Period shall be tolled
until such breach or violation has been duly cured.  The covenants contained in
Sections 8, 9, and 10 are independent of the other obligations under this
Agreement.  The Company’s breach of any term of this Agreement or any other
agreement with the Executive shall not have any effect on any of the Executive’s
obligations hereunder.
 
 
12.           Executive’s Representations.  The Executive hereby represents and
warrants to the Company that: (i) the execution, delivery, and performance of
this Agreement by the Executive do not and shall not conflict with, breach,
violate, or cause a default under any contract, agreement, instrument, order,
judgment, or decree to which the Executive is a party or by which he is bound,
(ii) the Executive is not a party to or bound by any employment agreement,
non-compete agreement, non-solicitation agreement or confidentiality agreement
with any other person, (iii) the Executive shall not use any confidential
information or trade secrets of any third party in connection with the
performance of his duties hereunder except as permitted in writing by the
Company, and (iv) this Agreement constitutes the valid and binding obligation of
the Executive, enforceable against the Executive in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, or other
similar laws of general application or by general principles of equity.  The
Executive hereby acknowledges and represents that he or she has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that the Executive fully understands the terms and conditions
contained herein.
 
 
 
9

--------------------------------------------------------------------------------

 
 
13.           Attorneys’ Fees.  In the event any party hereto is required to
engage in legal action against any other party hereto, either as plaintiff or
defendant, in order to enforce or defend any of its or the Executive’s rights
under this Agreement, and such action results in a final judgment in favor of
one or more parties, then the party or parties against whom said final judgment
is obtained shall reimburse the prevailing party or parties for all legal fees
and expenses incurred by the prevailing party or parties in asserting or
defending its or the Executive’s rights hereunder.
 
 
14.           Income Tax Withholding.  The Company may withhold from any
benefits payable under this Agreement all federal, state, city, or other taxes
as shall be required pursuant to any law or governmental regulation or ruling.
 
 
15.           Entire Agreement.  This Agreement and any Exhibits hereto contain
the entire understanding between the parties hereto and supersedes any prior
employment agreement and any contemporaneous oral agreement or understanding by,
between, or among the Company and the Executive.
 
 
16.           General Provisions.
 
 
(a)           Nonassignability.  Neither this Agreement nor any right or
interest hereunder shall be assignable by the Executive, the Executive’s
beneficiaries or legal representatives, without the prior written consent of the
Company; provided, however, that nothing in this Section 11(a) shall preclude
(i) the Executive from designating a beneficiary to receive any benefits payable
hereunder upon the Executive’s death, or (ii) the executors, administrators, or
other legal representatives of the Executive or the Executive’s estate from
assigning any rights hereunder to the person or persons entitled thereto.  The
Company may not assign this Agreement without the consent of the Executive.
 
 
(b)           Binding Agreement.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and the Executive and their respective
heirs, successors, assigns, and legal representatives.
 
 
17.           Modification and Waiver.
 
 
(a)           Amendment of Agreement.  This Agreement may not be modified or
amended except by an instrument in writing, signed by the parties hereto, and
that specifically refers to this Agreement.
 
 
(b)           Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
 
18.           Severability.  If for any reason any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect.  If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.
 
 
 
10

--------------------------------------------------------------------------------

 
 
19.           Headings.  The headings of paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
 
 
20.           Governing Law.  This Agreement has been executed and delivered in
the State of Missouri, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of said State.
 
 
21.           Notices.  All notices, requests, demands, and other communications
provided for by this Agreement shall be in writing and shall be sufficiently
given if and when mailed in the United States by registered or certified mail,
or personally delivered, to the party entitled thereto at the address stated
below or to such changed address as the addressee may have given by a similar
notice:
 
To the Company:
MidCountry Financial Corp.
P. O. Box 4164
Macon, Georgia 31208
Attention:  President and Chief Executive Officer
 
To the Executive:
Thomas H. Holcom Jr.
400 W. 49th Terrace
Kansas City, MO  64112



 
22.           Counterparts.  This Agreement may be executed in one or more
counterparts (including by means of facsimile or pdf signature pages), all of
which shall be considered one and the same agreement, and shall become effective
when one or more such counterparts have been signed by each of the parties and
delivered to the other party.
 
 
23.           Arbitration.  Except for suits or actions seeking injunctive
relief or specific performance, any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Kansas City, Missouri (or elsewhere if the parties agree) before a single
arbitrator and administered by an arbitration association mutually agreeable to
the Company and the Executive (or, if no mutual agreement can be reached, by the
American Arbitration Association) (the “Arbitration Association”) in accordance
with its commercial arbitration rules.  Each party agrees not to bring any
action or proceeding arising out of or relating to this Agreement in any other
forum.  Each of the parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto.  Any party may make service on any other party by sending or delivering
a copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 21 above.  Nothing in this Section
23, however, shall affect the right of any party to serve legal process in any
other manner permitted by law or at equity.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The charges, expenses and
fees of the arbitrator(s) shall be borne equally by the parties to the dispute;
provided, however, each party shall pay the cost of his or her own attorney’s
fees.
 
THE EXECUTIVE UNDERSTANDS AND ACKNOWLEDGES THAT, BY AGREEING TO BINDING
ARBITRATION, HE OR SHE WAIVES AND THEREBY ELIMINATES THE RIGHT TO SUBMIT THE
DISPUTE FOR DETERMINATION BY A COURT AND THEREBY ALSO WAIVES THE RIGHT TO A JURY
TRIAL.  THE EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED THAT THE
GROUNDS FOR APPEAL OF AN ARBITRATION AWARD ARE VERY LIMITED COMPARED TO A COURT
JUDGMENT OR JURY VERDICT.  CONSEQUENTLY, THE EXECUTIVE HAS CAREFULLY CONSIDERED
THIS PROVISION AND HAS HAD THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL.
 
 
 
11

--------------------------------------------------------------------------------

 
 
24.           Waiver Of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
 
25.           Compliance with Code Section 409A.  To the extent applicable, the
parties hereto intend that this Agreement shall comply with Section 409A.  The
Agreement shall at all times be interpreted and construed in a manner to comply
with Section 409A (including compliance with any applicable exemptions from
Section 409A).  Further, in the event that the Agreement shall be deemed not to
comply with Section 409A, then neither the Company, the Board, nor its or their
designees or agents shall be liable to the Executive or any other person for
actions, decisions or determinations made in good faith.
 
Without limiting the effect of the foregoing, the following provisions shall
apply notwithstanding any other provision in the Agreement to the contrary:
 
(a)           Any cash incentive compensation due under this
Agreement (including but not limited to any incentive compensation payable
pursuant to Section 4(b) herein), shall be made no later than the later of (i)
March 15th of the year following the end of the Executive's first taxable year
in which the amount is no longer subject to a substantial risk of forfeiture, or
(ii) March 15th of the year following the end of the Company's first taxable
year in which the amount is no longer subject to a substantial risk of
forfeiture, or otherwise in accordance with the requirements of the 'short-term
deferral' exemption under Section 409A. Notwithstanding the foregoing, the
Company may make payments after the end of the applicable 2½-month period
referenced above if (A) it was administratively impractical to make the payment
by the end of the applicable 2½-month period, and, as of the date upon which the
legally binding right to compensation arose, such impracticality was
unforeseeable, or (B) making the payment by the end of the applicable 2½-month
period would have jeopardized the ability of the Company to continue as a going
concern, and provided further that the payment is made as soon as
administratively practicable or as soon as the payment would no longer have such
effect.
 
(b)           In the event that the Company (or a successor thereto) has any
stock that is publicly traded on an established securities market or otherwise
and the Executive is determined to be a “specified employee” (as defined under
Section 409A), any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A that is payable or distributable
under this Agreement by reason of Executive’s separation from service during the
six-month period immediately following Executive’s separation from service will
be accumulated through and paid or provided on the first day of the seventh
month following Executive’s separation from service (or, if Executive dies
during such period, within 30 days after Executive’s death) (in either case, the
“Required Delay Period”).  The normal payment or distribution schedule for any
remaining payments or distributions will resume at the end of the Required Delay
Period.
 
(d)           All expenses eligible for reimbursements under this Agreement
(including but not limited to any reimbursements provided for under Section
4(c), Section 5(c) and Section 7 herein) must be incurred by the Executive
during the term of this Agreement (or, with respect to attorneys' fees eligible
for reimbursement under Section 8 herein, such fees must be incurred on or
before final judgment in any proceeding contemplated by Section 8) to be
eligible for reimbursement.  The amount of reimbursable expenses incurred in one
taxable year shall not affect the expenses eligible for reimbursement in any
other taxable year.  Each category of reimbursement shall be paid as soon as
administratively practicable, but in no event shall any such reimbursement be
paid after the last day of the Executive's taxable year following the taxable
year in which the expense was incurred.  No right to reimbursement is subject to
liquidation or exchange for other benefits.  
 
 
 
12

--------------------------------------------------------------------------------

 
 
(e)           No Tax Representations.  The Company has made no warranties or
representations to the Executive with respect to the tax consequences
(including, but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Executive is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Executive acknowledges that there may be adverse tax
consequences related to this Agreement or the payment of consideration pursuant
to the Agreement and that the Executive has been advised that he should consult
with his own attorney, accountant and/or tax advisor regarding the decision to
enter into this Agreement and the consequences thereof. The Executive also
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the Executive.
 
[Signature(s) on following page]
 
 
 
 
13

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
seal to be affixed hereunto by its duly authorized officers, and the Executive
has signed this Agreement, as of the Effective Date set forth above.



 
MIDCOUNTRY FINANCIAL CORP.
             
By:
     
Robert F. Hatcher
   
President and
Chief Executive Officer
                         
EXECUTIVE
         
Thomas H. Holcom, Jr.
         
Date
   

 
 
 
 
 
14